Case 3:19-cv-00575-C Document 211 Filed 09/30/20        Page 1 of 5 PageID 3564



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

SECURITIES AND EXCHANGE                §
COMMISION,                             §
                                       §
       Plaintiff,                      §
                                       §
v.                                     §
                                       §        Case No. 3:19-cv-575-C
WILLIAM NEIL “DOC”                     §
GALLAGHER, GALLAGHER                   §
FINANCIAL GROUP, INC., and W.          §
NEIL GALLAGHER, Ph.D.                  §
AGENCY, INC.,                          §
                                       §
       Defendants.                     §

           FINDINGS, CONCLUSIONS, AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

      Cort Thomas, the court-appointed Receiver, has filed a Motion for

Appointment of Appraisers, Approval of Appraisals of Weatherford Property and

Setting Hearing Regarding Approval of Sale of Weatherford Property, see Dkt. No.

203 (the “Receiver’s Motion”), which Senior United States District Judge Sam A.

Cummings referred to the undersigned United States magistrate judge under 28

U.S.C. § 636(b) and directed that the matter be set for a hearing and that, upon

the conclusion of the hearing, the undersigned enter his Findings, Conclusions,

and Recommendation, which will then be considered by Judge Cummings, see Dkt.

No. 204.

      The Receiver seeks to sell certain real property located at 6750 FM 1189 in

Weatherford, Texas 76087 consisting of approximately 17.648 acres (the “Weatherford




                                           1
Case 3:19-cv-00575-C Document 211 Filed 09/30/20            Page 2 of 5 PageID 3565



Property”) as described in the Receiver’s Motion.

                                    Background

      Pursuant to an Order Appointing Appraisers, Approving Appraisals of

Certain Real Property and Setting Hearing Regarding Approval of Sale, see Dkt. No.

205 (the “Order”), the Court appointed the three appraisers identified by the

Receiver in the Receiver’s Motion as qualified disinterested persons for

appraisal of the W e a t h e r f o r d Property pursuant to 28 U.S.C. § 2001(b), see id.

      Pursuant to the Order, the Court accepted the appraisals of the

Weatherford Property from the Appraisers as required by 28 U.S.C. §

2001(b). See id. The Appraisers appraised the value of the Weatherford Property

at $450,000, $310,000, and $265,000, with an average appraised value of $341,666.

See Dkt. No. 203, Exhibit B.

      Pursuant to 28 U.S.C. § 2001(b), the Court set a hearing by video

teleconference for September 30, 2020 at 1 0 :00 a.m. to hear arguments and

objections regarding the confirmation of the sale of the Weatherford Property (the

“Hearing”). See Dkt. No. 205.

      Pursuant to 28 U.S.C. § 2001(b), and as reflected in Exhibit A as admitted at

the Hearing, the Receiver published notice of the proposed sale of the

Weatherford Property and the Hearing in the Weatherford Democrat.

      The notices invited anyone with a bona fide offer to purchase the

Weatherford Property for at least a ten percent increase over the price agreed to by

the Receiver in the sales contract included in the Receiver’s Motion and




                                           2
Case 3:19-cv-00575-C Document 211 Filed 09/30/20         Page 3 of 5 PageID 3566



presented to the Court for confirmation (the “Sales Contract”), see Dkt. No. 203,

Exhibit A, to present the offer to the Receiver.

      The Receiver did not receive prior to or at the Hearing any offers to purchase

the Weatherford Property that exceeded the price agreed to by the Receiver in the

Sales Contract.

                           Legal Standards & Analysis

      28 U.S.C. § 2001(b) provides:

              After a hearing, of which notice to all interested parties shall
      be given by publication or otherwise as the court directs, the court may
      order the sale of such realty or interest or any part thereof at private
      sale for cash or other consideration and upon such terms and
      conditions as the court approves, if it finds that the best interests
      of the estate will be conserved thereby. Before confirmation of any
      private sale, the court shall appoint three disinterested persons to
      appraise such property or different groups of three appraisers each to
      appraise properties of different classes or situated in different
      localities. No private sale shall be confirmed at a price less than two-
      thirds of the appraised value. Before confirmation of any private sale,
      the terms thereof shall be published in such newspaper or newspapers
      of general circulation as the court directs at least ten days before
      confirmation. The private sale shall not be confirmed if a bona fide
      offer is made, under conditions prescribed by the court, which
      guarantees at least a 10 per centum increase over the price offered
      in the private sale.

      Here, the Receiver has complied with each of Section 2001(b)’s

requirements, where:


•     the Court appointed three disinterested persons to appraise the
      Weatherford Property;
•     the Receiver’s agreement to sell the Weatherford Property for $300,000
      exceeds two-thirds of the $341,666 average appraised value of the
      Weatherford Property;
•     the terms of the Sales Contract were published in a newspaper of
      general circulation at least ten days before confirmation; and
•     no bona fide offer has been made or received by the Receiver that exceeds


                                         3
Case 3:19-cv-00575-C Document 211 Filed 09/30/20           Page 4 of 5 PageID 3567



      the price agreed to which the Receiver agreed in the Sales Contract.

     The undersigned concludes that, for the reasons explained above and in the

Receiver’s Motion and as explained by the Receiver during his testimony a t t h e

H e a r i n g , confirming the Receiver’s sale of the Weatherford Property is in the

best interest of the Receivership Estate and complies with 28 U.S.C. § 2001(b).

                               Recommendation

      The   Court    should   confirm   the   Receiver’s    proposed   sale   of   the

Weatherford Property pursuant to the Sales Contract and authorize the

Receiver to execute a special warranty deed and such other documents as may be

required to sell and convey the Weatherford Property for the sales price of

$300,000 pursuant to the Sales Contract.

      A copy of these findings, conclusions, and recommendation shall be served on

all parties in the manner provided by law. Any party who objects to any part of

these findings, conclusions, and recommendation must file specific written

objections within 14 days after being served with a copy. See 28 U.S.C. § 636(b)(1);

FED. R. CIV. P. 72(b). In order to be specific, an objection must identify the

specific finding or recommendation to which objection is made, state the basis

for the objection, and specify the place in the magistrate judge’s findings,

conclusions, and recommendation where the disputed determination is found. An

objection that merely incorporates by reference or refers to the briefing before the

magistrate judge is not specific. Failure to file specific written objections will

bar the aggrieved party from appealing the factual findings and legal




                                         4
Case 3:19-cv-00575-C Document 211 Filed 09/30/20       Page 5 of 5 PageID 3568



conclusions of the magistrate judge that are accepted or adopted by the district

court, except upon grounds of plain error. See Douglass v. United Servs. Auto.

Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).


     DATED: September 30, 2020




                                       _________________________________________
                                       DAVID L. HORAN
                                       UNITED STATES MAGISTRATE JUDGE




                                         5
